OPINION OF THE COURT
Per Curiam.
Respondent Angelo Cappelli was admitted to the practice of law in the State of New York by the First Judicial Department on June 19, 1995. In October 1995, he was admitted to the bar of the State of Florida, where he currently resides.
The Departmental Disciplinary Committee has moved for an order, pursuant to 22 NYCRR 603.11, accepting respondent’s resignation from the bar of this state and striking his name from the roll of attorneys. In respondent’s affidavit of resignation, sworn to January 2, 2008, he acknowledges that he is the subject of an investigation by the Disciplinary Committee based upon his consent to disbarment in the State of Florida, which was effected by order of the Supreme Court of Florida, dated October 25, 2007 (The Florida Bar v Cappelli, 969 So 2d 1016 [Fla 2007]). Respondent states that he was disbarred in Florida based on his abuse of his position as an officer of a bank in that state. Specifically, respondent admits that he used his position at the bank to gain access to the account of a deceased customer and converted to his own use approximately $75,000 from that account. Upon being discovered, respondent ended his employment and reimbursed all of the missing funds to the bank. Respondent acknowledges that if charges were brought against him predicated upon the facts leading to his disbarment in Florida, he could not successfully defend himself against such charges. In compliance with 22 NYCRR 603.11, he further avers that he is tendering his resignation freely and voluntarily, without coercion or duress, and with full awareness of the implications of submitting his resignation.
Accordingly, the motion should be granted, respondent’s resignation accepted and his name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective January 2, 2008.
Mazzarelli, J.P., Saxe, Friedman, Catterson and Acosta, JJ., concur.
Respondent’s resignation accepted, and his name stricken from the roll of attorneys and counselors-at-law in the State of New York, nunc pro tunc to January 2, 2008.